Citation Nr: 0218246	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  01-02 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a stress fracture of the inferior pubic 
ramus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from March 1999 to April 
2000.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Atlanta, Georgia.  The veteran moved during the pendency of 
the appeal.  Consequently, jurisdiction over the claims 
folder was transferred to the RO in Pittsburgh, 
Pennsylvania.  In August 2000 the veteran was afforded a 
personal hearing at the RO before a Decision Review Officer 
and a transcript thereof is on file.  

In March 2002 the Board granted service connection for 
residuals of an injury of the left middle finger but denied 
service connection for a right hand disability and for a 
left hand disability, other than residuals of an injury of 
the left middle finger.  The issue of entitlement to an 
evaluation in excess of 10 percent for status post inferior 
pubic ramus stress fracture was deferred pending additional 
evidentiary development.  

Following completion of the required development, the 
veteran and his representative were notified of the evidence 
developed by the Board and were afforded an opportunity to 
submit additional evidence and argument.  Additional written 
argument was submitted by the veteran's representative in 
November 2002.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The residuals of a stress fracture of the inferior pubic 
ramus are not productive of significant limitation of motion 
or manifested by more than slight hip disability.  


CONCLUSION OF LAW

An evaluation in excess of 10 percent for residuals of a 
stress fracture of the inferior pubic ramus is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.20, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 
5255 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001)), were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002)).  The Board will assume for the 
purpose of this decision that the liberalizing provisions of 
the VCAA and the implementing regulations are applicable to 
the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  

The record reflects that through the statement of the case, 
supplements thereto, the August 2000 RO hearing, and 
correspondence from the Board since the March 2002 Board 
decision, the appellant has been informed of the evidence 
and information necessary to substantiate the claim, the 
specific information required of him to enable VA to obtain 
pertinent medical records in support of his claim, and that 
he could submit such evidence himself if he did not desire 
VA assistance.  Therefore, the Board is satisfied that VA 
has complied with the notification requirements of the VCAA 
and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

The record also reflects that all pertinent records have 
been obtained and the veteran has been afforded VA 
examinations for the purpose of determining the current 
nature and severity of the residuals of his pubic ramus 
fracture.  In September 2002, the Board informed the veteran 
and his representative of the additional evidence developed 
by the Board and afforded them an opportunity to submit 
additional evidence and argument.  The veteran informed the 
Board in October 2002 that he had no additional evidence or 
information to submit.  In addition, in written argument 
submitted in November 2002, the veteran's representative 
identified no additional evidence or information that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist provisions of the VCAA and the 
implementing regulations.  

Accordingly, the Board will address the merits of the claim.  

Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
Board has reviewed all evidence of record pertaining to the 
history of the service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes. 

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award 
of service connection for that disability.  Rather, at the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

A March 1999 Physical Evaluation Board and a March 2000 
Medical Evaluation Board found that the veteran was 
physically unfit due to chronic right hip pain secondary to 
an inferior pubic ramus stress fracture.  

On examination during service in February 2000 the veteran 
had no tenderness over the right inferior pubic ramus.  He 
had full range of motion of the right hip.  He was otherwise 
neurovascularly intact throughout the right lower extremity.  
He continued to have pain in the right groin, in the area of 
the pubic ramus, when he increased his activity level.  He 
had been unable to return to running, jumping or prolonged 
standing without increased pain.  It was not expected that 
there would be any significant improvement in his condition 
that would allow him to return to his duties without 
recurrent symptoms.  

On official VA examination in February 2000, with respect to 
his past right pubic ramus fracture, the veteran complained 
of a constant dull ache with a "swollen sensation" 
internally.  He complained of pain, weakness, stiffness, 
swelling, and instability.  He reported having extreme 
discomfort when sitting more than 30 minutes, driving more 
than 30 minutes and with any running, jogging or impact type 
of activity.  During a flare-up he curtailed his activities 
and frequently changed positions to achieve rest.  There was 
no history of a bone infection.  He had gained weight due to 
decreased activity but otherwise had no constitutional 
symptoms.  He had received physical therapy and currently 
took medication with fair relief of symptoms.  

On examination the veteran's posture and gait were normal.  
His sensory system was normal to pain and light touch.  He 
had normal motor function.  Deep tendon reflexes in the 
lower extremities were 2+ and symmetrical.  His lower 
extremities were without any sign of abnormal weight-
bearing.  There was no dysfunction in standing or walking.  
His left hip joint was nontender and he had full range of 
motion.  His right hip was nontender and there was minimal 
discomfort on palpation of the right hemi-pelvis directly 
over the superior pubic ramus and slightly laterally but 
there was no swelling.  Flexion of the right hip was to 115 
degrees, extension was to 25 degrees, abduction was to 45 
degrees, external rotation was to 55 degrees, and internal 
rotation was to 30 degrees but was additionally limited by 
pain.  He was able to squat with minimal difficulty.  
Diagnostic tests of the hips and pelvis were complete and 
unremarkable.  The diagnoses included status post right 
pubic ramus fracture with residual discomfort.  It was 
recommended that he avoid any type of impact activities, 
repetitive bending at the waist, heavy lifting or prolonged 
sitting or driving or other activities which would 
exacerbate his pelvic pain.  

VA outpatient treatment (VAOPT) records reflect that X-rays 
in June 2000 revealed the veteran's pelvis and right hip 
were normal and there was no evidence of an old fracture.  A 
June 2000 VAOPT record reflects that his right hip pain was 
most likely of muscular etiology.  He was informed that he 
was not a likely candidate for a right hip replacement.  

At the August 2000 RO hearing the veteran testified that he 
had constant severe pain in his right hip (page 2 of that 
transcript).  He also had a lot of weakness in his back and 
could not walk normally or for a long distance.  He was 
unable to run or to hold or lift anything.  VA had 
prescribed medication for swelling and pain (page 2).  VA 
had also recommended stretching exercises (pages 3 and 4).  
Since service he had only received VA treatment and had not 
had private treatment or hospitalization (page 11).  

VA right pelvic X-rays in February 2001 revealed a healed 
fracture of the right ischiopubic ramus.  There was no 
evidence of an acute fracture or subluxation.  The 
sacroiliac joints were normal.  There was normal 
visualization of both hip joints.  There was no evidence of 
a fracture of either femoral neck.  There was a small 
calcification in the left side of the pelvis due to a 
phlebolith.  The impression was that the findings were 
compatible with a healed fracture of the right ischiopubic 
ramus with no evidence of an acute fracture.  A VAOPT record 
of February 2001 reflects that he had good range of motion 
of the right hip and no pain on movement but he was 
considered to have muscular spasm and pain.  

A February 2002 VAOPT record reflects that the veteran had 
full range of motion of the right hip, from zero degrees to 
115 degrees of flexion, external rotation to 70 degrees, and 
internal rotation to approximately 40 degrees.  All motion 
produced no pain at the extremes of motion.  He was grossly 
neurovascularly intact in his right lower extremity.  The 
impression was that his hip and/or right-sided pelvic pain 
was of unknown etiology.  

An April 2002 VAOPT record reflects that the veteran's right 
hip motion was from zero to 110 degrees, with internal 
rotation to 20 degrees and external rotation to 
approximately 60 degrees.  There was minimal discomfort on 
external rotation at the extreme of that motion.  A May 2002 
VAOPT record reflects that on examination the veteran's hip 
motion was unchanged.  He had minimal discomfort with 
external right hip rotation but none on internal rotation.  
There was also tenderness localized to the right paraspinal 
area.  A June 2002 VAOPT record reflects that because of the 
veteran's complaint of low back and right hip pain it was 
recommended that he receive physical therapy twice weekly 
for four weeks for general strengthening and flexibility.  

On VA examination in July 2002 the veteran complained of 
bilateral anterior hip pain which was greater in the right 
hip.  On the day of the examination he had pain only in the 
right hip.  He was receiving VA physical therapy for 
stretching and strengthening.  A past magnetic resonance 
imaging (MRI) scan of his right hip, to determine if there 
was intra-articular pathology, was reportedly negative.  His 
pain was self-reported to be a base line of 3 with flare-ups 
of 8, on a scale of 10.  The flare-ups of pain occurred 
approximately once a day.  He took salicylate and Tylenol 
for pain on an episodic basis but did not use a cane, brace, 
crutch or other assistive device.  

On examination the veteran had right hip flexion to 125 
degrees, extension to 10 degrees, abduction to 45 degrees, 
internal rotation to 60 degrees, and external rotation to 80 
degrees.  There was no pain on internal or external rotation 
of the right hip.  His left hip had similar range of motion 
without pain.  There was no tenderness over the greater 
trochanter.  He had a negative Patrick figure-of-four test, 
bilaterally.  He had no tenderness over the sacroiliac 
joints.  There was no evidence of any tenderness over the 
lumbar spine or evidence of paraspinal muscle spasm.  He did 
have tenderness over the insertion of the sartorius muscle 
into the anterior superior iliac spine on the right.  This 
was exacerbated by flexion of the knee.  He reported having 
similar pain on the left side but not as great at this time.  

Current X-rays essentially showed evidence of a healed 
fracture of the right ischial pubic ramus with no residual 
deformity.  A report of a February 2002 MRI revealed no 
evidence of an acetabular fracture, avascular necrosis, 
labral tear or other pathology.  The soft tissues around the 
right hip joint appeared unremarkable.  

The diagnosis was right hip pain greater than left hip pain 
with a history of an ischial pubic ramus fracture in 
evidence on examination, and some mild sartorial insertional 
tendonitis on the right.  The examiner estimated that the 
veteran had limitation of motion of the right hip due to 
pain, fatigue, weakness or incoordination associated with 
his insertional tendonitis of up to 5 percent of his current 
range of motion.  






Analysis

Disability evaluations are determined by use of a schedule 
of ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  

The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West Supp. 2001).

The April 2000 rating action appealed granted service 
connection for residuals of a stress fracture of the 
inferior pubic ramus and assigned a 10 percent disability by 
analogy under Diagnostic Code 5255.  

38 C.F.R. § 4.67 (2002) provides that the variability of 
residuals following fractures of the pelvic bones 
necessitates rating on specific residuals, faulty posture, 
limitation of motion, muscle injury, painful motion of the 
lumbar spine, manifest by muscle spasm, mild to moderate 
sciatic neuritis, peripheral nerve injury, or limitation of 
hip motion.  

Under 38 C.F.R. § 4.20 (2002) it is permissible to rate an 
unlisted disorder as if it were a closely related disease or 
injury, when the functions affected, the anatomical 
localization, and symptomatology are closely analogous. 

The Board finds that the use of Diagnostic Code (DC) 5255, 
for rating the service-connected inferior pubic ramus stress 
fracture residuals is appropriate because the functions 
affected, anatomical localization, and symptomatology are 
closely analogous.  

A 10 percent rating is warranted for malunion of the femur 
with slight knee or hip disability.  A 20 percent rating is 
warranted when there is malunion with moderate knee or hip 
disability, and a 30 percent rating is warranted when there 
is malunion with marked knee or hip disability.  38 C.F.R. 
§ 4.71a, DC 5255.  

Limitation of flexion of a thigh warrants a 10 percent 
rating if flexion is limited to 45 degrees, a 20 percent 
rating if flexion is limited to 30 degrees, a 30 percent 
rating if flexion is limited to 20 degrees or a 40 percent 
evaluation if flexion is limited to 10 degrees.  38 C.F.R. 
§ 4.71a, DC 5252.  

Limitation of extension to 5 degrees warrants a rating of 10 
percent.  38 C.F.R. § 4.71a, DC 5251.  

Limitation of rotation of the thigh with an inability to 
toe-out more than 15 degrees warrants a 10 percent rating.  
Limitation of adduction of the thigh with an inability to 
cross one's legs, warrants a 10 percent rating.  Limitation 
of abduction of the thigh with motion lost beyond 10 degrees 
warrants a 20 percent rating.  38 C.F.R. § 5253.  

An evaluation in excess of 10 percent is not authorized for 
limitation of extension or rotation of the thigh and an 
evaluation in excess of 20 percent is not authorized for 
limitation of abduction or adduction of the thigh.  See 
38 C.F.R. § 4.71a, DCs 5251 and 5253.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by 
the visible behavior in undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

Here, the veteran has a noncompensable degree of limitation 
of motion in flexion, extension, rotation, adduction, and 
abduction of the right hip.  While he does have pain, for 
which he takes medication and has received physical therapy, 
he has no significant additional dysfunction which would 
warrant a rating in excess of 10 percent.  Rather, the 
additional dysfunction was estimated by the recent VA 
examiner to be no more than an additional 5 percent of his 
current range of motion.  His complaints of pain center 
primarily upon the extremes of activity and not normal 
functioning.  The inconsistency between VAOPT records and VA 
rating examinations, reflecting that he has not always 
complained of pain on motion, must also be considered, 
particularly in light of the report during the rating 
examinations that the pain is constant (which is not 
supported by VAOPT records).  Moreover, his posture and gait 
are normal and he had never needed an ambulatory aid (except 
for a brief period of time during service when he used 
crutches).  

There is no evidence of ankylosis of the right hip and the 
clinical findings and the remaining functional use 
demonstrate that there is no more than slight hip impairment 
and that the limitation of motion is not in excess of that 
contemplated by the assigned evaluation.  In this regard, 
the Board notes that the objective findings evidence little 
pathology and functional impairment and do not substantiate 
the veteran's complaints.  

Accordingly, a schedular rating in excess of 10 percent for 
residuals of a stress fracture of the right pubic ramus is 
not warranted at any time during the initial evaluation 
period.  

Extra-schedular Consideration

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  

The record reflects that the veteran has not required 
frequent hospitalization for the disability at issue and 
that the manifestations of the disability are not in excess 
of those contemplated by the schedular criteria.  There 
simply is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the schedular criteria.  
Therefore, the Board has concluded that referral of the case 
for extra-schedular consideration is not warranted. 

ORDER

An initial evaluation in excess of 10 percent for residuals 
of a stress fracture of the inferior pubic ramus is denied.  


______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

